LatiMER, Judge
(concurring in the result) :
I concur in the result.
The Court’s opinion announces the law to be as stated by the provisions of the Manual for Courts- Martial, United States, 1951, and as interpreted in my concurring opinion in United States v Dykes, 5 USCMA 735, 19 CMR 31. However, since the date of the Court’s decision in that case — which is at variance with the present holding — the Services have tailored their instructions to meet the law as it was there announced, and the Army has published, for use of its legal personnel, a form instruction in accordance therewith. For those reasons, this is one instance when the doctrine of stare decisis has logic and merit, and I would, therefore, apply that principle in this case. No substantial rights will be impaired by continuing the present rule, and it is better that the law be fixed than that it be faultless. However, we all agree that the rule announced herein is the better one, and I, therefore, join the majority in its disposition.